DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 10/6/21, claims 1, 2, 4, 6, 8-15 are currently pending in the application, with claims 13 and 14 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

The amendment to the specification dated 10/6/21 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al.
(US 6,756,459 B2), in view of Baumstark et al. (US 6,566,472 Bl) and Yokota et al. (US
5,332,854) (all references of record).
Larson teaches aqueous binder compositions comprising emulsion polymerized units of a strong acid, such as phosphorus-containing monomers (Ab., examples). The reference teaches copolymerized styrene, 2-ethylhexylacrylate and phosphoethylmethacrylate in amounts that fall within the scope of claimed range (reference claims 1-5). Additionally, exemplified copolymer compositions in include polymerized units of styrene (reads on (a)), 2-ethylhexylacrylate (EHA) (reads on soft monomer (e)) and phosphoethyl methacrylate (PEM) (reads on (b)) within claimed 
Larson fails to teach an aqueous polymer dispersion wherein (1) the polymer comprises a
ureido monomer, (2) the polymer comprises a polymerizable surfactant, and (3) an aqueous metal protective coating derived from the aqueous polymer dispersion has properties as recited in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541
F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), the secondary reference to Baumstark teaches a binder formulation for aqueous polymer dispersions. The reference teaches monomers with a ureido group, such as N-(2- (meth)acrylamidoethyl)imidazolidin-2-one and N-(2-(meth)-acryloxyethyl)imidazolidin-2-one, preferably in amounts of up to 10% by weight, in particular from 0.5 to 5% by weight, based on the total weight of the polymer P, so as to improve the wet adhesion of the coatings (col. 5, lines 1-19).
With regard to (2), the secondary reference to Yokota teaches a surfactant of following formula (I) (Ab.):

    PNG
    media_image1.png
    326
    414
    media_image1.png
    Greyscale


Given that the primary reference to Larson is open to ureido functional monomers, given the teaching in Baumstark on monomers with a ureido group, preferably in amounts of up to
10% by weight and in particular, from 0.5 to 5% by weight for improving wet adhesion, and given the teaching in Yokota on 0.1 to 20 weight% of polymerizable surfactant, based on the total weight of the monomer, for improving water resistance and bonding characteristics of a polymer film, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare Larson’s polymers from disclosed monomers, which further include Baumstark’s monomer with a ureido group and Yokota’s surfactant monomer in any amount within the disclosed range so as to confer their advantages to Larson’s polymer dispersions.
With regard to (3), it is noted that Larson teaches metal coatings (Ab.). A skilled artisan would reasonably expect Larson’s metal coating compositions comprising Larson’s polymers, as modified by the teaching of secondary references and including polymers derived from claimed monomers in an overlapping range, i.e. comprising structural units of the phosphorus-containing monomer, a ureido monomer and a polymerizable surfactant, to have the claimed properties absent evidence to the contrary (obviates claims 1, 2). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 4, Larson teaches a Tg of the copolymer as ranging from -20°C to 60°C (col. 3, lines 61-63).
With regard to claim 6, Larson meets the claimed limitation (TABLE 3.1, ref. claims).
With regard to claim 8, Baumstark teaches ureido monomers in an amount up to 10 wt.%, preferably 0.5 to 5 wt.% (col. 5, lines 1-19).
With regard to claim 9, Larson teaches polymers comprising 2-ethylhexylacrylate (TABLE 3.1, ref. claims).
With regard to claim 10, Larson teaches polymers comprising hard monomer, i.e. acrylonitrile, methyl methacrylate and/or (meth)acrylic acid within the claimed range (TABLE 3.1, ref. claims).
With regard to claim 11, Larson teaches polymerized units of styrene, hard monomer, i.e. acrylonitrile, methyl methcrylate and/or (meth)acrylic acid within claimed range (TABLE 3.1). Additionally, the general disclosure teaches 0.1 to 3.7 % by wt. of string acid monomers such as phosphoalkyl (meth)acrylate (col. 3, lines 5-32). Secondary references teach a ureido monomer and a polymerizable surfactant in an overlapping range and the general disclosure to Larson teaches the glass transition temperature of the emulsion polymer as ranging from -20 to 60°C (col. 3-4, bridging paragraph). Given the teaching in Larson on a polymer Tg of -20 to 60°C, it would have been obvious to a skilled artisan to prepare a copolymer from appropriate amounts of hard monomers and soft monomers, including those as in the claimed invention, absent evidence of criticality for the claimed ranges. For instance, one skilled in the art would have found it obvious to modify the monomer composition in TABLE 3.1, e.g. of Polymer sample 3, by utilizing monomers taught by the secondary references within the claimed range, and by including appropriate amounts of EHA and styrene (in addition to AN, MMA and MAA disclosed therein), including in amounts that fall within the scope of the present invention so as to maintain a Tg -20 to 60°C.
With regard to claim 12, Larson teaches aqueous coating compositions for metal substrates comprising the aqueous polymer dispersions (Ab., Exemplified embodiments, ref. claims). As such, the limitations as set forth in the body of the claim are obviated by the combination of cited references.
With regard to newly added claim 15, the discussion above regarding the teachings of Larson, Baumstark and Yokota are incorporated herein by reference. Larson teaches and exemplifies aqueous binder compositions comprising structural units of styrene (reads on (a)), 2-ethylhexylacrylate (EHA) (reads on soft monomer (e) and phosphoethyl methacrylate (PEM) (reads on (b)) within claimed range (TABLE 3.1, col. 6, lines 45-63). While Larson is silent with regard to polymerized units of claimed surfactant and ureido monomer and an aqueous metal protective coating having claimed property, the secondary reference to Baumstark teaches two of the three claimed ureido monomers in an amount of from 0.5 to 5% by weight as improving wet adhesion (col. 5, lines 1-19), while Yokota teaches 0.1 to 20 weight% of polymerizable surfactant of overlapping scope can insure good stability during emulsion polymerization and marked improvements in the water resistance and bonding characteristics of a polymer film (col. 2, lines 10-43). In view of the advantages disclosed in the secondary references, i.e. improved wet adhesion, good stability during emulsion polymerization and marked improvements in the water resistance and bonding characteristics of a polymer film in the secondary references, it would have been obvious to a skilled artisan to modify Larson’s copolymers to further include structural units derived ureido monomers and polymerizable surfactant in any amount within the disclosed ranges, including in amounts within the scope of the claimed invention, to provide for the advantages to Larson’s coatings. Additionally, a skilled artisan would reasonably expect such a modification to provide for aqueous polymer dispersions including a dispersion as in the claimed invention, and reasonably expect the same to have all properties thereof, including claimed properties, absent evidence to the contrary.

Response to Arguments
In view of the amendment dated 10/6/21, all rejections set forth in the previous office action dated 7/13/21 are withdrawn, and the rejections rewritten herein above, relying on the same art as applied previously. Applicant’s arguments have been duly considered but not deemed persuasive for the following reasons:
Applicant’s Arguments:
Claims 1-12 are patentable over Larson, Baumstark, and Yokota, because the cited art in combination does not teach or suggest an aqueous polymer composition wherein an aqueous metal protective coating composition derived from the aqueous polymer dispersion exhibits the following properties:
a change in Krebs Units (KU) of 10 KU or less after heat aging at 50 °C for 7 days; and less than 5% rust and a blister rating of “2F”’ or better as measured in accordance with ASTM D714-02(2009) at a dry film thickness of 50 + 10 micrometers after 240 hours of exposure to salt spray (5% sodium chloride fog) in accordance with ASTM B-117-11 when coated onto cold rolled steel, 
as required by claim 1 as herein amended. Establishing a prima facie case of obviousness requires that all limitations of the claim be taught or suggested by the prior art. See, e.g., CFMT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003); In re Royka, 490 F.2d 981, 985 (C.C.P.A. 1974). However, the cited claim limitations have not been identified in the prior art.
…..
Although Baumstark and Yokota might mention certain benefits associated with the use of the monomers disclosed therein, they do not provide the skilled person with any expectation of success in achieving the presently claimed heat aging stability and corrosion resistance. Baumstark only suggests that an improvement in wet adhesion is associated with the ureido monomers taught therein. There is nothing in Baumstark to suggest the ureido monomers might also provide improved heat stability and corrosion resistance. Yokota only suggests an improvement in water resistance and bonding characteristics is associated with the use of the polymerizable surfactants taught therein. There is nothing in Yokota to suggest that the polymerizable surfactants taught therein might also provide improved heat stability and corrosion resistance. The Office Action states, “the surfactant insures good stability during emulsion polymerization and marked improvements in the water resistance and bonding characteristics of a polymer film (col. 2, lines 10-43).” (7/13/21 Office Action, p. 4, first paragraph) Applicants appreciate these teachings of Yokota. However, good stability during emulsion polymerization is not what is presently claimed. Instead, what is claimed is stability of the aqueous polymer dispersion after 7 days of heat aging, and in particular “a change in Krebs Units (KU) of 10 KU or less after heat aging at 50 °C for 7 days”. Improved water resistance is also not presently claimed. Instead, the present claims require that “the coating film exhibits less than 5% rust and a blister rating of “2F” or better as measured in accordance with ASTM D714-02(2009) at a dry film thickness of 50 + 10 micrometers after 240 hours of exposure to salt spray (5% sodium chloride fog) in accordance with ASTM B-117-11.” There is nothing in the cited art to provide the skilled person with any expectation that the modification of the aqueous polymer dispersion of Larson with the ureido monomers of Baumstark and the polymerizable surfactant monomers of Yokota would result in the presently claimed heat stability and corrosion resistance.
The present examples show that the desired benefits of improved heat aging stability and corrosion resistance are both only obtained when a phosphorous-containing (meth)acrylate, a ureido monomer, and a polymerizable surfactant are all present in the aqueous polymer dispersion. The phosphorous-containing (meth)acrylate and ureido monomer are absent from Comp. Paints B and D, the ureido monomer and polymerizable surfactant are absent from Comp. Paints A and E, and the phosphorous-containing (meth)acrylate and the polymerizable surfactant are absent from Comp. Paint C. None of these paints meet the corrosion resistance standards (less than 5% rust and a blistering rating of “2F” or better) sought by the present inventors. In contrast, all of present inventive Paints 1 to 5 meet both the target heat-aging stability and corrosion resistance standards. There is nothing in any of the cited art to give rise to the expectation that that the specific combination of phosphorous-containing (meth)acrylate, ureido monomer, and polymerizable surfactant would automatically and necessarily solve the Applicants’ technical problem of providing both improved heat-aging stability and corrosion resistance, absent the Applicants’ own disclosure thereof.
	Claim 1 is believed to be patentable over Larson in view of Baumstark and Yokota for the above reasons. Claims 2-12 depend from, and therefore incorporate all the limitations of, claim 1. Therefore claims 2-12 are likewise believed to be patentable over Larson in view of Baumstark and Yokota. Therefore, reconsideration and withdrawal of the 35 U.S.C. § 103 rejections are respectfully requested.

Examiner’s Response:
In the rejections as set forth in the office action dated 7/13/21 and as rewritten hereinabove, the primary reference to Larson is relied upon for its teaching on aqueous binder composition comprising polymerized units of (a), (b) and (e) and prepared by emulsion polymerization. The secondary reference to Baumstark is relied upon for its teaching on claimed ureido monomers in an amount of up to 10% by weight and in particular, from 0.5 to 5% by weight, for improving wet adhesion (col. 5, lines 1-19), and on Yokota’s teaching on 0.1 to 20 weight% of polymerizable surfactant of overlapping scope to insure good stability during emulsion polymerization and marked improvements in the water resistance and bonding characteristics of a polymer film (col. 2, lines 10-43). It would have been obvious for a skilled artisan to the combine the cited references, so as to provide for binder compositions comprising polymerized units of styrene, a soft monomer such as EHA and PEM as in TABLE 3.1 of Larson, and further including ureido monomers in an amount of up to 10% by weight and 0.1 to 20 weight% of polymerizable surfactant so to provide for advantages of corresponding monomers as taught in the secondary references, with a reasonable expectation of success. Furthermore, a skilled artisan would reasonably expect such compositions which overlap in scope with the claimed aqueous polymer dispersions, to be capable of providing for all advantages thereof, including the claimed properties, on the basis that materials and their properties are inseparable. 
Additionally, it is noted that independent claims 1 and 15 are drawn to a composition of matter, i.e. to an aqueous polymer dispersion, which claimed compositions are obviated by the cited references as a whole. Examiner maintains that the burden of establishing prima facie case of obviousness has been met in the rejections as previously presented and as presented hereinabove, to arrive at the compositions of the claimed invention. “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Examiner’s response to arguments on data and criticality (pages 12-16)
	In terms of evidentiary data in the specification, Applicants assert that present examples show that the desired benefits of improved heat aging stability and corrosion resistance are both only obtained when a phosphorous-containing (meth)acrylate, a ureido monomer, and a polymerizable surfactant are all present in the aqueous polymer dispersion. The data compiled from inventive and comparative examples in the specification is shown below:


    PNG
    media_image2.png
    795
    1195
    media_image2.png
    Greyscale

Regarding Examiner’s position that Comp. Ex. B, C and D as not being representative of the closest prior art to Larson, Applicants are of the opinion that a direct comparison against the closest prior art is not required because Applicants do not concede that a prima facie case of obviousness has been established. However, Examiner maintains that the burden of establishing prima facie case of obviousness has been met, i.e. Larson is silent on polymers comprising units of a ureido monomer and a polymerizable surfactant monomer, but the secondary references to Baumstark and Yokota teach the same in overlapping ranges and provide a motivation to include the such monomers, thereby obviating the claimed compositional limitations. Additionally, although the cited references are silent on the claimed properties, as stated above, material and their properties are inseparable and therefore, a skilled artisan would reasonably expect the claimed properties to be seen with compositions of overlapping scope obtainable for cited combination. Furthermore, given that only Comp Paints A and E are devoid of surfactant and ureido monomers, Comp Paints A and E may be considered as representative of the primary reference to Larson et al. It is further noted that C.Ex. A which includes MMA as the hard monomer, as opposed to CHMA present in Inv. Ex. 1-5, adds a further variable in addition to absence of a uerido monomer and a polymerizable surfactant, and thus precludes a proper back-to-back comparison with inv. Examples 1-5. 
	Regarding Inv. Ex. 5, the arguments are moot in view of the amendment to the specification which has been entered.
Regarding the argument that MMA and AN of Comp. examples are both hard monomers and are functionally equivalent, Examiner disagrees. While they may be both hard monomers based on the Tg characteristic of the corresponding homopolymers, AN includes a nitrile group while MMA includes an ester group in the structure, i.e. distinct functional groups in the monomers, and it is not evident that the two monomers are functionally equivalent in the measured properties such as adhesion, corrosion resistance and water resistance. Likewise, there is no objective evidence to show that a ureido monomer with an ester linkage and ureido monomer with an amide linkage are equivalent in adhesion, corrosion resistance and water resistance properties, or a basis to establish that a generic monomer (d) of claims 1 and 15, having 3-50 oxyethylene groups would provide for adhesion, corrosion resistance and water resistance properties that are similar to those with Hitenol AT-1025, a tristyrylphenyl ethoxylate ammonium sulfate of inventive examples.
Regarding arguments that Yokota does not show that the presently claimed polymerizable surfactant actually provides the disclosed advantages in terms stability during emulsion polymerization, water resistance and bonding characteristics, whether these properties are speculative, Applicant’s attention to directed to surfactants of following generic formula (Yokota, Ab.):

    PNG
    media_image3.png
    358
    454
    media_image3.png
    Greyscale

In the disclosed general formula, aralkyl group as R1 and R2 containing 6 to 18 carbon atoms encompass claimed R1, A may be C2 alkylene, i.e. ethylene (Ab., co. 3, lines 15-30) and disclosed M may be ammonium. Moreover, Yokota teaches that aralkyl may be styryl (col. 2, lines 64-65). It is noted that disclosed styryl group reads on claimed R1 (see evidence ref. US 5,770,760, Col. 2, lines 41-64, i.e. x units of the disclosed formula are referred to as mono-, di- or tristyryl). Additionally, Yokota clearly teaches the advantages of the surfactant in col. 2, lines 19-24.
	Regarding arguments concerning ureido monomers of Baumstark reference, the reference prescribes the monomers for improving wet adhesion. So while it may be disclosed as an optional component, nonetheless, one seeking to improve the wet adhesion property of the coating would have found it obvious to include the same. Additionally, while Applicants argue on the specific selection of ureido monomers as monomer E from all the disclosed possibilities of monomer E, it is important to note that only a small group of monomers are disclosed for the purpose of improving wet adhesion, i.e. N-vinylurea and N-allylurea, and derivatives of imidazolidin-2-one, examples being N-vinyl- and N-allylimidazolidin-2-one, N-vinyloxyethylimidazolidin-2-one, N-(2-(meth)acrylamidoethyl)imidazolidin-2-one, N-(2-(meth)-acryloxyethyl)imidazolidin-2-one, N-[2-((meth)acryloxyacetamido)-ethyl]imidazolidin-2-one, etc. (col. 5, lines 1-19). This small genus includes two of the three claimed species. With regard to arguments that Example 6 in Baumstark’s Table 4 that includes a ureido monomer (UMA) has a higher water absorption value compared to other Examples, Examiner has relied on Baumstark as a teaching reference, for its teaching on ureido monomers for improving wet adhesion. Moreover, there is no requirement in the claim language that the water absorption should be lower than any specific value.
Furthermore, based on the data in Table 6 of the specification, it is observed that Comp. Paints further do not provide for claimed corrosion standards of less than 5% rust and a blister rating of “2F” or better, whereas Inventive Paints of Ex.1-5 comprising a ureido monomer and a polymerizable surfactant, in addition to phosphorous-containing (meth)acrylate, satisfy the corrosion standards. However, the data is, at best, limited to properties of compositions within the scope of Inv. Ex. 1-5, i.e. corresponding to paints based on dispersions of (co)polymers comprising units of Surf (AR-1025), MUER and PEM within the ranges of Inv. Ex. 1-5, in combination with styrene, CHMA and MMA as additional hard monomers, and EHA as the soft monomer in specified amounts, and is not reasonably commensurate in scope with claims 1 and 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762